Title: From George Washington to John Hancock, 25 June 1775
From: Washington, George
To: Hancock, John



Sir
New York Sunday [25] June 1775 5 OClock P.M.

Upon my Arrival here this Afternoon I was informd that an Express was in Town from the provincial Camp in massachusets Bay; and having seen among other papers in his possession a Letter directed to you as president of the Congress I have taken the Liberty to open it.

I was induced to take that Liberty by several Gentlemen of New York who were anxious to know the particulars of the Affair of the 17th Inst. and agreeable to the Orders of many Members of the Congress who judgd it necessary that I should avail myself of the best Information in the Cour[s]e of my Journey.
You will find Sir by that Letter a great want of Powder in the provincial Army; which I sincerely hope the Congress will supply as speedily & as effectually as in their Power.
One thousand pounds in Wt were sent to the Camp at Cambridge three days ago from this City; which has left this Place almost destitute of that necessary Article; there being at this Time from the best Information not more than four Bbs. of powder in the City of N. York.
I propose to sett off for the provincial Camp to Morrow and will use all possible Dispatch to join the Forces there.
Please to make my Compliments to the Gentlemen of the Congress & beleve to be Sir Your Obliged humle Obdt

Go: Washington

